Citation Nr: 0425342	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent disabling 
for migraine headaches as residual of a head injury.  


ATTORNEY FOR THE BOARD

C. L. Eckart





INTRODUCTION

The appellant served in the National Guard, with periods of 
active duty shown from April 18, 1979 to July 25, 1979, from 
June 14, 1979 to July 1, 1979 and from March 1, 1990 to 
January 31, 1991.  Appellant has indicated that his National 
Guard service extended between 1979 and 1995; his service 
medical records reflect that he received an annual 
examination in June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
Anchorage, Alaska.  

The issue of entitlement to a rating in excess of 10 percent 
disabling for migraine headaches as residual of a head injury 
and the reopened claim for entitlement to service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for hearing 
loss in April 1999.  The veteran was notified of his 
procedural and appellate rights in a May 1999 letter; 
however, he did not perfect an appeal.

2.  New evidence received since the RO's April 1999 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO denied a claim for service connection for tinnitus 
in April 1999.  The veteran was notified of his procedural 
and appellate rights in a May 1999 letter; however, he did 
not perfect an appeal.

4.  New evidence received since the RO's April 1999 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision which denied entitlement 
to service connection for hearing loss is final. 38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. §§ 3.104, 20.302 (2003).

2.  New and material evidence has not been received since the 
April 1999 decision, and the claim for service connection 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

3.  The April 1999 rating decision which denied entitlement 
to service connection for tinnitus is final. 38 U.S.C.A. § 
7105 (2002); 38 C.F.R. §§ 3.104, 20.302 (2003).

4.  New and material evidence has been received since the 
RO's April 1999 decision, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in March 2001 
prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  A December 2003 duty to assist letter further 
discussed what medical records the RO had received and 
advised the appellant what further steps would be taken.

The appellant was again notified, by means of the discussion 
in a March 2003 statement of the case (SOC), July 2003 
supplemental statement of the case (SSOC) and February 2004 
SSOC, of the applicable law and reasons for the denial of his 
claim.  The veteran is noted to have opted for review of his 
case by a Decision Review Officer (DRO) and this was done in 
the February 2004 SSOC.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the December 2003 letter.  The RO 
further advised the claimant that if no information and 
evidence had been received within that time, his claim would 
be decided based only on the evidence the RO had previously 
received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.   The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the case arose from the 
veteran's attempts to reopen a previously denied claim.  All 
available service medical records have been obtained.  The 
record includes VA medical records, private medical records 
and VA examination reports.  No current medical examination 
or opinion is required in this case.  Although there is a 
decision showing he was awarded Social Security disability 
benefits in March 2004, it does not appear that obtaining 
such records would be relevant in this case.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

In an April 1999 rating decision, the RO denied as not well 
grounded, claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, noting that the service 
medical records were negative for any evidence of hearing 
loss or tinnitus.  Additionally, the evidence of record did 
not show conclusive medical evidence of a hearing loss 
disorder or tinnitus at the time of this decision.  The 
veteran was notified of this decision in a May 1999 letter, 
which provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

Active military, naval, and air service includes active duty 
(AD), any period of active duty for training (ADT) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training (IADT) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  ADT includes full- 
time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any state.  IADT generally 
means duty (other than full-time duty) prescribed for 
Reserves, and duty (other than full-time duty) performed by a 
member of the National Guard of any state. 38 U.S.C.A. § 
101(21), (22), (23), (24), (27) (West 2002); 38 C.F.R. § 
3.6(a), (c), (d).

Any person who has been called into Federal service as a 
member of the National Guard but has not been enrolled for 
the Federal service; and who has suffered an injury or 
contracted a disease in the line of duty while en rout to or 
from, or at, a place for final acceptance or entry upon 
active duty, will, . . . . be considered to have been on 
active duty and to have incurred such disability in the 
active military, naval, or air service. See 38 U.S.C.A. § 
106(b)(3).

The evidence considered at the time of the April 1999 
decision included the veteran's claim, his service medical 
records and post service medical records.  The service 
medical records showed no evidence of hearing loss or 
tinnitus at any point during his active duty periods or 
during his inactive periods of service when examined.  

These records included audiology records from periodic 
examinations taken in March 1979, March 1984, June 1988 and 
June 1992, which showed no evidence of impaired hearing for 
VA purposes.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The service medical records also revealed no evidence of 
tinnitus, although the annual examination of March 1984 and 
June 1992 contain reports of medical history where the 
veteran checked "yes" to the question of whether he had 
ear, nose or throat trouble.  The nature of the trouble was 
not clarified.  He is also shown to have received an injury 
to the right side of his head during active duty for training 
in June 1989, although the records did not indicate that this 
affected his ears or hearing.  He is service connected for 
residuals of a head injury, in the form of headaches.

No postservice medical records of ear problems were submitted 
prior to September and October 1998, when he underwent VA 
testing for complaints of hearing complaints and allegations 
that he failed a hearing test applying for a job.  He also 
complained of "loud ringing" in his ears, along with 
"pounding headaches."  The veteran gave a history of noise 
exposure serving as a missile crewman and artillery gunner 
for 14 years.  Following testing the results were considered 
to be neither reliable nor valid.  The veteran's claimed 
fluctuations of hearing, which were minute by minute were 
regarded as highly unlikely.  The veteran was retested and 
the results in November 1998 were found to show a bilateral 
sensorineural hearing loss in both ears, mild to moderately 
severe in the left ear and moderate to moderately severe in 
the right ear.  However, a handwritten addendum again 
questioned the validity of the results.  

A December 1998 audiological write up concluded that the 
veteran's hearing test results were normal.

Evidence received since the April 1999 rating decision 
includes the veteran's October 2000 claim, statements and VA 
and private medical records, which primarily concern other 
medical problems besides his ears.  However they include a 
November 2000 private hearing evaluation for hearing aids.  
This record indicated that his right ear hearing aid needed 
repair.

The veteran also submitted a copy of an article printed in 
February 2000 discussing the possible causes of tinnitus, 
including the possibility of head injury causing some types 
of tinnitus.  An August 2003 VA record of a general physical 
examination noted the veteran's ears to have clear tympanic 
membranes with good reflex, no redness or visible landmarks 
and clear canals.  

In December 2003, the veteran reported for an audiometry 
consult at the VA for replacement of a lost hearing aid.  The 
veteran reported that his hearing had significantly decreased 
and that tinnitus had increased.  Otoscopic examination was 
unremarkable.  Audiometric evaluation initially recorded 
thresholds inconsistent with pre evaluation conversation in 
the hall.  The veteran was re instructed in test protocol and 
his thresholds decreased further.  After a pause in 
conventional testing, a different type of testing known as 
"DPOAE's" was done which showed better thresholds than he 
was providing.  These findings were discussed with the 
veteran and an offer was made to conduct the evaluation 
again.  The audiometic evaluation then recorded in the left 
ear borderline normal hearing sloping to mild sensorineural 
hearing loss at 250-4000 Hertz and right ear mild to moderate 
sensorineural hearing loss at 250-3000 Hertz and moderate to 
severe sensorineural hearing loss at 4000 and above.  Speech 
discrimination was judged as very good. 

The examiner observed that the results from this examination 
showed good agreement with the findings from the last 
assessments done in November 1998.  An ear mold was made for 
the right ear hearing aid; he was noted to not wear one in 
the left ear.  A February 2004 follow up revealed that the 
veteran returned to pick up the new hearing aid and was 
pleased with it.  He was noted to be a long time user of a 
hearing aid.  

None of the additional records contain any medical evidence 
or opinion linking the veteran's hearing loss pathology to 
service.


Hearing loss

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the April 1999 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
April 1999 rating decision is new, in that it was not 
previously of record, it continues to show conflicting 
evidence as to whether the veteran even has a hearing loss 
for VA purposes.  Specifically, the December 2003 evaluation 
is noted to show inconsistent hearing test results, which the 
examiner opined was consistent with the inconclusive test 
findings from November 1998 which had been previously 
considered by the RO.  Furthermore the new evidence fails to 
show any link between the veteran's claimed hearing loss and 
any active service.  Such evidence is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The Board notes that although this 
medical evidence is new, in that it was not previously of 
record, it is not material to the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the April 1999 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claims 
for entitlement to service connection for a hearing loss 
disorder.

Tinnitus

The Board has reviewed the evidence received into the record 
since the July 1997decision, and finds that new and material 
evidence has been received to reopen the claim of service 
connection for tinnitus.  Specifically, this evidence, 
consisting of the medical article printed in February 2000 
suggests that a possible cause of tinnitus may be a head 
injury.  Also submitted was a medical record in December 2003 
showing complaints of increased tinnitus.  This evidence, 
coupled with the service medical records showing a head 
injury in service for which he is service connected, bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

The Board notes that the duty to notify and assist has been 
met to the extent necessary to reopen the tinnitus claim.  
Thus, there is no prejudice to the veteran in deciding that 
part of the claim at this time.  VA's duty to notify and 
assist with regard to the merits of the claim is discussed in 
the REMAND herein.   


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for hearing loss, the benefit 
sought on appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened; 
to this extent only, the appeal is granted.


REMAND

The veteran contends that his service connected head trauma 
residuals consisting of headaches is more severe than 
currently evaluated.  Since the most recent VA examination 
was conducted in March 2001, the veteran has submitted 
contentions in his May 2003 substantive appeal and in 
December 2003, alleging that not only have his headaches 
worsened, but he now has a dementia related to the head 
injury that should be factored in separately from the 
headaches.  Furthermore, in regards to the reopened claim for 
entitlement to service connection for tinnitus, clarification 
is warranted to determine whether such claimed tinnitus is as 
likely as not a residual of the veteran's head injury that 
took place during active duty for training in June 1989.  

In addition, the Board notes that the veteran was recently 
awarded Social Security Disability benefits in March 2004.  
Records in conjunction with this decision have yet to be 
obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  After completion of #1 and 2, arrange 
for the veteran to be scheduled for a VA 
neurological examination by a specialist 
in neurology if necessary for the purpose 
of determining the current nature and 
extent of severity of the residuals of 
head trauma.

The claims file, copies of the criteria 
for rating head injury disorders 
including migraines, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted. 

The examiner should describe all symptoms 
found and describe in detail the nature 
and severity of the symptoms caused by 
the head injury.  The discussion should 
include whether the veteran has multi 
infarct dementia or any other 
neurological symptoms as a result of the 
head injury, or whether only subjective 
symptoms such as headaches are present.  
The examiner should also address whether 
it is as likely as not that the veteran 
has tinnitus that was caused or 
aggravated by the head injury. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the claims 
for entitlement to an increased rating 
for residuals of a head injury manifested 
by headaches and entitlement to service 
connection for tinnitus.  If any decision 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



